Citation Nr: 1529707	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-27 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck condition, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claim, so that the Veteran is afforded every possible consideration.  

Although the Veteran later argued her cervical spine disability is secondary to her service-connected lumbar spine disability, in her September 2009 claim for service connection for a neck condition, she contended that her bone problems, including in her neck, are related to radiation exposure in service.  The Veteran stated that her job required working with fluoroscopes or x-rays, and she did not wear a shield.

The Veteran's DD-214 reflects that her military occupation specialty was operating room specialist.

In support of her argument, the Veteran further submitted a March 2010 letter authored by her private physician in which the doctor noted that the Veteran has increasingly severe problems with neck pain due to bone deterioration in her neck.  He stated that "apparently she does have some service connection with her neck problems due to radiation exposure in the military."

A VA opinion has been obtained as to whether the Veteran's cervical spine disability was caused or aggravated by her service-connected lumbar spine disability.  However, no VA opinion has been obtained as to direct service connection, to include as due to any radiation exposure in service.

On remand, the Board finds that the AOJ should perform any additional development necessary to confirm the Veteran's exposure to radiation in service and thereafter obtain an addendum opinion as to whether the Veteran's current neck condition is related to in-service radiation exposure.

Accordingly, the case is REMANDED for the following action:

1. Perform any additional development necessary to confirm the nature and extent of the Veteran's claimed exposure to radiation in service.

2. Thereafter, obtain an addendum opinion from the January 2012 VA examiner, or if not available another suitably qualified examiner, as to whether it is at least as likely as not that the Veteran's current neck condition is due to any in-service radiation exposure.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




